Evans, Judge,
dissenting.
Division 2 of the majority opinion recites that the prosecutor, in the presence of the jury, stated that the testimony being given by defendant was "preposterous.” The assistant district attorney, as prosecutor was an *551officer of the state; he occupied a high position; and such officers are most often held in high esteem by the jurors. This, in effect, amounted to his testifying (without actually taking the stand and being sworn) that the defendant was committing perjury and was not straightforward and honest in his testimony to the jury regarding the case. The only admonition or rebuke given by the trial judge to him appears to have been outside the presence of the jury; hence the jury was not apprised that the trial court did not fully approve of the statement by the prosecutor.
At page 549 of the majority opinion numerous Georgia cases are cited which show beyond any doubt that it is improper for the district attorney to urge his personal belief either as to the defendant’s guilt or as to the veracity of the witnesses.
Why did the assistant district attorney here make such a hurtful statement in the presence of the jury? Why did the trial judge fail to rebuke him in the presence of the jury? Why did the assistant district attorney never apologize for these prejudicial remarks in the presence of the jury?
The majority opinion urges that as the motion for mistrial was made outside the presence of the jury, they did not know just how prejudicial these remarks of the assistant district attorney were toward the issue of whether the defendant was receiving a fair trial. The original statement by him was made in the presence of the jury, and the 12 jurors were presumed to be of normal intelligence, and certainly they knew this public officer was saying he did not believe a word of the defendant’s testimony.
The majority urges that "the verdict was so well authorized by the evidence” that the general grounds of motion for new trial are not even argued. This is a far cry from the rule of law that when a certain verdict is demanded by the evidence, errors in the trial will not be ground for a new trial. See: McGill v. Dowman, 195 Ga. 357, 358 (4) (24 SE2d 195); Cloud v. Maxey, 195 Ga. 90, 95 (3) (23 SE2d 668). The verdict of guilty was not demanded by the evidence in this case. Where errors are shown to have occurred during the trial of a case, it is presumed *552that such errors were harmful to the losing party. Lively v. Thompson, 88 Ga. App. 31, 35 (75 SE2d 846).
As I see it, the defendant in this case has not had a fair trial. The assistant district attorney deliberately prejudiced his case, did apologize for his actions to the court, did not apologize in the presence of the jury, but the trial judge took no action whatever in the presence of the jury to lessen the force of the harmful error.
I would vote to reverse the judgment, and order a new trial, and I therefore respectfully dissent from the majority opinion.
I am authorized to state that Presiding Judge Pannell and Judge Quillian join in this dissent.